Citation Nr: 1430266	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a skin rash and cysts due to Agent Orange exposure.  

In May 2012, the Board reopened the claim for service connection for a skin disability and remanded the reopened claim for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

A skin disability, currently diagnosed as epidermal infundibular cysts and furunculosis, was not present in service or until years thereafter and is not etiologically related to any incident of active military service, to include exposure to herbicides.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated by active duty service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a chronic skin disability as it was incurred due to herbicide exposure during active duty service in the Republic of Vietnam.  In a June 2008 statement accompanying his substantive appeal, the Veteran reported that he has experienced continuous skin problems since military service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence establishes the presence of a current disability.  Clinical records from the Shreveport VA Medical Center (VAMC) show intermittent treatment for abscesses over the buttocks dating from October 2004.  A diagnosis of furunculosis was rendered at a July 2005 dermatology consultation.  The Veteran was also diagnosed with epidermal infundibular cysts of the back and chest and furunculosis of the buttocks at a June 2012 VA examination.  The Board therefore finds that the first element of service connection-a current disability-is demonstrated.  
An in-service injury is demonstrated by the record, though no complaints or treatment for a skin condition or infection are alleged or documented during service.  The Veteran contends that his current condition is the result of Agent Orange exposure while serving in Vietnam.  Service personnel records confirm the Veteran's presence in Vietnam during active duty service and his exposure to herbicides is therefore presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97. An in-service injury is established.

VA regulations provide for a presumption of service connection for certain disabilities, such as chloracne (and other acneform disease) and soft tissue sarcoma, associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  In an October 1994 statement, the Veteran reported that he had soft tissue sarcomas and rashes and cysts associated with exposure to herbicides and subject to presumptive service connection.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of a specific skin condition to include soft tissue sarcoma.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Skin conditions are by their very nature complex disabilities with manifestations that could be attributed to numerous specific diagnoses and require specialized training to properly diagnose.  The Board therefore finds that the Veteran is not competent to diagnose himself with soft tissue sarcoma, chloracne, or any other skin condition subject to presumptive service connection as a disease associated with herbicide exposure.  

The Veteran's diagnosed skin conditions of epidermal infundibular cysts and furunculosis are not subject to presumptive service connection based on exposure to herbicides; however, the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, while service connection on a presumptive basis is not possible for the Veteran's claimed disability due to herbicide exposure, the Board will determine whether service connection is warranted as directly due to active duty service and exposure to herbicides.  

Turning to the third element of direct service connection, a nexus between the Veteran's current skin condition and the in-service injury, the Board notes that service and post-service records do not indicate such a relationship.  No chronic conditions were identified during service and service records are entirely negative for any complaints or injuries pertaining to the Veteran's skin.  The Veteran's skin was also normal during the April 1973 examination conducted just prior to his separation from active duty service.  A November 1974 National Guard examination, performed a little over a year after discharge, also showed normal skin.  On the accompanying report of medical history, the Veteran denied a history of tumors, growths, cancer, and skin disease.  

Similarly, there is no medical evidence of a skin condition in the post-service records until many years after the Veteran's separation from active duty.  Post-service treatment records do not document skin complaints until June 1987, almost 15 years after active duty, when the Veteran reported having a left testicular lesion during a VA examination.  The Veteran underwent a left inguinal exploration in July 1987 at the Louisiana State University Medical Center to remove the testicular nodule and a biopsy indicated an albuginean cyst.  All other private and VA skin examinations of the skin were normal until August 1991 when the Veteran complained of an infected cyst on his left shoulder at the VAMC.  More recently, the Veteran has received intermittent treatment for abscesses on his buttocks at the Shreveport VAMC since October 2004.  The absence of any clinical evidence for decades after service also weighs the evidence against a finding that arthritis was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is also no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have identified a link between his skin conditions and any incident of active duty service, to include exposure to herbicides.  The only medical opinion of record, that of the June 2012 VA examiner, weighs against the claim.  After reviewing the claims file and physically examining the Veteran, the VA examiner concluded that the Veteran's skin condition was not related to active duty service and exposure to herbicides.  The examiner noted that the service records were completely negative for treatment or complaints related to the Veteran's skin and the November 1974 National Guard examination did not support the Veteran's contentions that he developed blackheads of his hands about a year after separation from active duty.  The examiner found that the left testicle cyst in 1987 was not a true skin condition and there were no medical findings of chronic skin infection.  The Veteran's current skin conditions (infundibular cysts and furunculosis) did not occur until at least 20 years after service and were by their nature each considered separate conditions.  The VA examiner's medical opinion was based on an accurate review of the Veteran's medical history and was supported by a fully reasoned rationale which included specific reference to evidence in the claims file.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

As noted above, in a June 2008 statement the Veteran reported a history of continuous skin problems since military service.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Infundibular cysts and furunculosis are not chronic diseases under 38 C.F.R. § 3.309(a), but the Board will consider whether the Veteran's statements regarding support the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).

Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, the Board finds that the Veteran's reports of a continuity of symptoms since service are not credible in light of the contents of the service and post-service treatment records and inconsistencies in the Veteran's own statements.

Although the Veteran reports that he began to experience skin problems within a year after his discharge from active service, as discussed above, service and post-service records are entirely negative for any contemporaneous lay or medical evidence of a skin condition until 1987, when the Veteran underwent surgery to excise a left testicle nodule.  A National Guard examination, performed in November 1974 (only one and a half years after separation), showed that the Veteran's skin was normal and he specifically denied any history of skin disease or skin growths.  After the 1987 surgery, there is no further evidence of skin problems until October 1993 when the Veteran filed a claim for VA compensation based on skin cysts.  In November 1994, he reported a history of a skin rash, but dated the onset of the condition to 8 or 9 years earlier in approximately 1985.  Thus, treatment records and the Veteran's own statements provided in the context of receiving medical care are at odds with his more recent contentions regarding continuous symptoms since service.  The Board finds that the Veteran's reports of continuous symptoms are not credible and do not support the claim for service connection under 38 C.F.R. § 3.303(b).  

The Board has also considered the Veteran's statements linking his disability to herbicide exposure during service.  As a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the presence of skin lesions and cysts, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The competent medical evidence, including the opinion of the June 2012 VA examiner, clearly outweighs the Veteran's own lay statements regarding the etiology of his diagnosed skin conditions.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty service.  In addition, the weight of the competent evidence is clearly against the claim.  The Board has considered the Veteran's reported continuity of symptomatology, but finds that this history is not credible.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, records from the Social Security Administration (SSA), and private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinion in June 2012 in response to his claim.

The Board also finds that VA has complied with the May 2012 remand orders of the Board.  In response to the Board's remand, VA obtained the Veteran's records of treatment from the Shreveport VAMC and the SSA.  The Veteran was also provided a VA examination in June 2012, to include a medical opinion addressing the nature and etiology of the claimed skin condition.  The case was then readjudicated in a September 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


